Citation Nr: 0717947	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-16 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability to 
include sacroiliac instability.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


 



INTRODUCTION

The veteran served on active duty from March 2001 to June 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 RO decision that denied the 
veteran's claim of service connection for right sacroiliac 
instability.  In April 2006, the Board recharacterized the 
issue as --entitlement to service connection for a back 
disability including claimed as sacroiliac instability, and 
remanded the claim to the Appeals Management Center (AMC) for 
further evidentiary development.  

By an April 2006 Board decision and an October 2006 RO 
decision, service connection was granted for right knee 
tendonitis and right iliotibial band syndrome, respectively.  
These awards of service connection are a full grant of 
benefits on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  As such, the following decision will not 
discuss these matters any . 

	
        FINDINGS OF FACT
        
1.  Kyphosis was noted on entrance examination in January 
2001; thereafter, there are no complaints or treatment for 
kyphosis during service; kyphosis was not permanently 
worsened during service.

2.  Treatment for sacroiliac instability was provided on one 
isolated occasion during service; there are no current 
findings of sacroiliac instability. 

3.  Aside from kyphosis, the veteran does not have a current 
back disability. 




CONCLUSION OF LAW

A back disability, to include kyphosis and any sacroiliac 
instability, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Initially, it is noted that, pursuant to the VCAA, VA has an 
obligation to notify claimants of what information or 
evidence is needed in order to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  VA law and regulations dictate that part of 
notifying a claimant of what is needed to substantiate a 
claim includes notification as to what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide.  Further, VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

In a letter dated in July 2003, the RO informed the veteran 
of the evidence necessary to establish entitlement to service 
connection for a back disability, what evidence the RO would 
obtain, and what evidence she was expected to obtain.  The 
letter also, essentially, requested that she provide any 
medical evidence in her possession that pertained to her 
claim.  In an October 2006 Supplemental Statement of the 
Case, the RO specifically provided the veteran with 
information with respect to establishing disability ratings 
and effective dates. 

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed January 2004 decision, with notice of the type 
of evidence necessary to establish a disability evaluation 
and effective date if the claim was granted, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, neither the veteran nor her 
representative has argued that the late effective date notice 
prejudiced the veteran in any way, and the record does not 
suggest that he has been prejudiced.  And, in any event, the 
issue is moot, as the claim is being denied herein, and an 
effective date will not be assigned.  Cf. Dingess/Hartman, 19 
Vet. App. 473 (2006).

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, both VA and private medical records have been 
associated with the claims folder.  In a November 2006 
letter, the veteran indicated she had received treatment for 
her back pain from Dr. Hastings in April 2005.  She has not 
indicated that such records establish a connection between 
current back problems and service.  As will be discussed 
below, the Board concedes that the veteran does indeed have 
back pain.  Further, the veteran was afforded a VA 
examination in April 2006 which comprehensively addresses the 
nature and etiology of her current claimed back problems.  
Thus, the Board finds that there is no reasonable possibility 
that further assistance (including obtaining any outstanding 
records from Dr. Hastings) will aid in substantiating the 
claim, and as such, further development is not necessary.  
38 U.S.C.A. § 5103A.  Thus, VA's duty to assist has been 
fulfilled.  

Factual Background

On enlistment examination in January 2001, the veteran's 
spine was noted as abnormal in that she had mild dorsal 
kyphosis, which was asymptomatic. 

A May 2002 clinic note reflects that the veteran complained 
of lower back/kidney pain.  She said she had shooting pain 
from the low back to the stomach for 3 days.  Following an 
examination, it was noted that she had somatic dysfunction of 
T-10.

An August 2002 medical history form indicates that the 
veteran did not complain of recurrent back pain or any back 
problems. 

An April 2003 physical therapy note shows that the veteran 
had sacroiliac instability on the right side. 

VA outpatient treatment reports, dated in 2003 and 2004, 
reflect intermittent complaints of back pain and spasm.

A VA X-ray study conducted in August 2003 shows that the 
veteran had dextroscoliosis. 

A September 2003 VA orthopedic compensation examination 
report reflects that the veteran had normal lordosis.  There 
was no palpable tenderness or spasm in the lumbar 
paravertebral muscles.  Range of motion studies were 
conducted and there was no pain or weakness on movement.  
Straight leg raising was negative, bilaterally.  The reflexes 
in the lower extremities were positive and equal with no 
motor weakness.  There was no evidence of any lack of 
endurance or uncoordination.  X-rays of the lumbar spine were 
described as normal.  The final diagnosis was that despite 
the veteran's complaints of low back pain, there were no 
objective findings on examination and no disability was 
noted.  

A May 2004 VA X-ray report shows that the veteran had 
moderate levoscoliosis of the lumbar spine. 

A September 2006 VA compensation examination report reflects 
that the veteran had ". . . normal mild thoracic kyphosis 
and lumbar lordosis."  She had vague, ill-defined tenderness 
over the L5 dorsal process.  There was no tenderness or 
palpable spasm in the thoracic and lumbar paravertebral 
muscles whether erect or prone.  On range of motion testing, 
it was noted that spine motions were without pain and 
weakness.  Straight leg raising was negative, bilaterally.  
Reflexes were positive and equal without evidence of motor 
weakness.  Following the evaluation, the examiner concluded 
that there was no objective evidence of a lumbar spine 
disability 

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d) (2006).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

A review of the veteran's service medical records shows that 
on entrance examination in January 2001, she was noted to 
have an abnormal spine.  Specifically, it was noted that she 
had mild dorsal kyphosis, which was asymptomatic.  As such, 
it may not be presumed that the veteran entered service in a 
sound condition. 

During the course of the veteran's active duty service (2001-
2003), there is no evidence that the veteran's preexisting 
kyphosis was aggravated.  There are only two isolated 
references to back problems during her period of service, in 
May 2002 and April 2003.  Notably, kyphosis was not noted on 
either occasion.  Rather, she was noted to have somatic 
dysfunction of T-10 in May 2002 and sacroiliac instability of 
the right side was noted in April 2003.  In between those two 
episodes of treatment, in August 2002, she reported that she 
did not have back problems.  Further, following April 2003, 
there are no further references to back problems during 
service.  

Aside from the initial notation on entrance examination, 
there is no evidence of complaints or treatment for kyphosis 
during active duty.  The Board finds no evidence that 
preexisting kyphosis became permanently worse during active 
duty. 

Following the veteran's service separation, the medical 
evidence on file variously shows that her lumbosacral spine 
X-rays were described as reflective of:  1) normal findings 
(see September 2003 VA compensation examination report); 2) 
moderate levoscoliosis (see May 2004 VA X-ray report); and 3) 
"normal mild thoracic kyphosis and lumbar lordosis" (see 
September 2006 VA compensation examination report).  To the 
extent that there are current findings of kyphosis, it is 
noted that such have been described as normal and mild.  
There is no evidence on file establishing that preexisting 
kyphosis was aggravated in service.  As such, service 
connection for kyphosis is denied.

With regard to sacroiliac instability, it is noted that the 
veteran was treated for this symptom on one occasion - in 
April 2003, during service.  Thereafter, there is no evidence 
on file establishing sacroiliac instability.  In fact, aside 
from kyphosis, it is noted that the most probative evidence 
on file shows that the veteran does not have a current back 
disability to include sacroiliac instability.  In this 
regard, it is noted that she underwent two VA compensation 
examinations in September 2003 and September 2006, following 
which both examiners concluded that there was no objective 
evidence of a back disability.  To the extent that the 
September 2003 VA examination report acknowledges that the 
veteran has low back pain, it is noted that pain alone, 
however, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In the absence of competent medical evidence of a present 
back disability, there is no basis upon which to establish 
service connection.  See Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Evidence must show that the veteran currently has 
the disability for which benefits are being claimed.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability.  As such, that 
doctrine is not applicable in the instant appeal and her 
claim must be denied. 38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for a back disability to 
include kyphosis and sacroiliac instability is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


